PER CURIAM:
Patty S. Lewis appeals the district court’s order granting summary judgment in favor of her former employer in her civil action alleging breach of contract. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lewis v. Potter, No. 1:05-cv-00034-FPS, 2007 WL 419374 (N.D.W.Va. Feb. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED